DETAILED ACTION
Claims 1-36, 38, 42-44, 50 and 54-55 are canceled.
Claims 37, 39-41, 45-49, 51-53 and 56 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of further search, and arguments presented by Applicant in the response filed on 04/22/2022, see pages 7-8, with respect to claims 37, 39-41, 45-49, 51-53 and 56, along with the Examiner’s suggestions made on 04/05/2022, the arguments have been fully considered and are persuasive. Claims 37, 39-41, 45-49, 51-53 and 56. In this case, the substance of amendments with respect to the claim limitations point out the reasons claims are patentable over the prior art of record. More specifically, the prior art fails to teach either alone or in combination, the limitations “wherein the resource relationship is used to represent a connection relationship between resources and other various resources, and the resource type is used to represent a type of the resources and the other various resources “ and “transmitting a notification message to the second entity if the structure of the resources satisfies the resource relationship and the resource type, wherein before transmitting the notification message to the second entity, the method further comprises: creating a second subscribed resource in the resources if the structure of the resources satisfies a reference resource feature; and transmitting the notification message to the second entity comprises: transmitting the notification message to the second entity according to the second subscribed resource”. The closest prior arts of records have been identified as below:

Kim et al. (US 20160088420) relates to a method performed in a machine-to-machine (M2M) device comprising a first resource and a second resource, and an apparatus for the same. The method comprises the steps of: adding first condition information to filtering properties of the first resource; receiving, from a first entity, a request message including first information indicating an address corresponding to the second resource and second information indicating an operation to be performed in the device; and transmitting a notification message to a second entity indicated by address information set in the first resource when predetermined conditions are satisfied, wherein the predetermined conditions include (1) a condition that the second resource should correspond to a parent resource of the first resource and (2) a condition that the first condition information should include a parameter corresponding to the operation, and wherein the first resource and the second resource respectively show data structures which are uniquely addressable by using unique addresses.

Dong et al. (US 20150012551) teaches methods, devices, and systems may be used for semantics publishing and discovery. In an embodiment, a method for publishing semantics related resource identifiers may include adding a key word to an identifier of a semantics related resource and publishing the identifier to at least one of a sibling node and a child node. In another embodiment, a method may include using a Bloom filter to publish a semantics related resource. In another embodiment, a method may include publishing, by a semantics node, an identifier of a semantics related resource to a sibling node, while publishing a digest of the semantics node to a child node.


Yin (US 20160366028) provides an information aggregation method in machine-to-machine communication (M2M), and an apparatus, where the method includes receiving an aggregation resource creation request, determining an identifier of an aggregated resource and an aggregation manner according to the aggregation resource creation request, creating an aggregation resource according to the determined identifier of the aggregated resource and the determined aggregation manner, where an attribute of the aggregation resource includes the identifier of the aggregated resource and the aggregation manner, and performing information aggregation according to the created aggregation resource. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454        

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454